         Case 4:19-mj-00046-BD Document 2 Filed 03/11/19 Page 1 of 1

                                                               ._J=~
                                      MEMORANDUM                 MAR 11 2019
                                                        ~~~ES W. ~ C K , ClERK
DATE:                                                      .                   DEPCL!ii


TO:                Criminal Docket Clerk

FROM:              Diane Darbonne
                   U.S. Marshals Service

RE:                Defendant in custody of U.S. Marshals Service on charges out
                   of the Eastern District of Arkansas.


                 Deft. taken into U.S. Marshal Service custody on a detainer
(Date)      from _ _ _ _ _ _ _ _ _ __

03}oal, ~       Deft. taken into U.S. Marshal Service custody on a Warrant of
(Date)      Removal.

                 Deft. taken into U.S. Marshal Service custody on a Return
(Date)      Psychiatric Study.

                   Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                      (State)

                   Deft. returned to custody of _ _ _ _ _ _ _ _ __
(Date)                                  ·   (Another District)

CASE NO.    'f:\q ,(v\~..; OO()'tl,
Dl;FENDANT'S NAME      1'.erson, iwlrew
